Fuld, J.
(dissenting). In Alice’s Wonderland, a word, said Humpty Dumpty, “ means just what I choose it to mean ”. But, in a jurisdiction more mundane, I do not perceive how we may say that the word “ scheduled ” can mean ‘ ‘ non-scheduled,” nor do I see how we may tell a jury that it can "say that an insurance policy which in express terms applies “ only ” to “ scheduled airlines ” can cover flights by an airline listed and self-described as “ non-scheduled ”.
Mrs. Sadie Bernstein had made arrangements through a travel agency in New York City to fly to Miami, Florida. At about 8:00 a.m. of December 16, 1951, just before picking up a trans*368portation ticket of Miami Airline, Inc., she procured from a vending machine at the airport an insurance policy for $25,000. The plane took off some seven hours later, at three o’clock in the afternoon, and crashed a few minutes thereafter.
The policy, on its first page, in clear and legible type, states in so many words that it is limited to flights by “ Scheduled Airlines ’ ’; the provision reads, in part, as follows:
‘ ‘ This insurance shall apply only to such injuries sustained following the purchase by or for the Insured of a transportation ticket from * * * a Scheduled Airline during any portion of the first one way or round airline trip covered by such transportation ticket * * * between the Point of Departure and the Destination shown above, in consequence of: (a) boarding, riding as a passenger in, alighting from * * * any aircraft operated on a regular or special or chartered flight by a Civilian Scheduled Airline maintaining regular, published schedules and licensed for interstate, intrastate or international transportation of passengers by the Governmental Authority having jurisdiction over Civil Aviation ”. (Emphasis supplied.)
And, at the bottom of that same page, in larger letters, appears the further legend,
“ This Limited Policy Provides Payment for Loss of Life, Limb or Sight and Other Specified Losses by Accidental Bodily Injury While a Passenger on Civilian Scheduled Airlines ”.
A specimen policy, identical with that issued, was attached to the vending machine for inspection by any person desiring to obtain one of the policies. And, in addition, a large placard on the face of the machine — following the caption “ ‘ Domestic ’ Airline Trip Insurance ” — also gave notice that the insurance “ covers * * * flight * * * on any SCHEDULED AIRLINE.”
While it might have been sufficient to show that there are two separate and distinct classes of airlines, the ‘ ‘ scheduled ’ ’ and the “ nonscheduled ”, the insurer went far beyond that in this case. Recognizing, perhaps, the inconspicuousness of the obvious, defendant has marshalled a veritable mountain of material— contained in statute and regulations, in opinions and *369reports, in newspapers and magazines — to demonstrate that the term “ scheduled airline ” has gained a wide and general currency, and that it is a term of clear and precise meaning, which has become part and parcel of the ordinary person’s everyday vocabulary. Defined by any standard and from any point of view, and compressed into a sentence, it simply and solely denotes a common carrier permitted to operate, or to hold out to the public that it operates, one or more airplanes between designated points regularly, or with a reasonable degree of regularity, in accordance with a previously announced schedule.
Its origin is in the Civil Aeronautics Act and the pertinent regulations issued by the Civil Aeronautics Board. By subdivision (a) of section 401 of the Act, no citizen is authorized to engage in interstate, overseas or foreign air transportation, unless he first obtains a certificate of public convenience and necessity from the Board. (See 52 U. S. Stat. 987, U. S. Code, tit. 49, § 481, subd. [a].) The Board, however, is empowered to exempt from the requirement of certification any class of air carrier, including those “ not engaged in scheduled air transportation ” (52 U. S. Stat. 1005, U. S. Code, tit. 49, § 496, subd. [b]). And, pursuant to the authority thus granted, the Board in 1938 provided that “ every air carrier which engages solely in non-scheduled operations shall be exempt ” from the statute’s certification provisions (Code of Fed. Reg. [Cum. Supp., 1944], tit. 14, § 292.1; see, also, Code of Fed. Reg. [1952 Rev. ed.], tit. 14, § 291.1).1
The controversies involving the nonscheduled airlines, the endeavor to provide greater safety to the public traveling those lines, are reflected in- the Board’s reports. Those matters do not, as such, concern us, and we refer to them only for the purpose of demonstrating that the distinction, between ‘ ‘ an air *370carrier engaged in scheduled air transportation ” and a carrier not so engaged, has been consistently maintained. In the investigations carried on over the years, the meaning of the term, “ scheduled airline ” or “ scheduled air carrier,” was crucial and vital.2 In its Investigation of Nonscheduled Air Services (6 C. A. B. 1049, 1054-1055) for instance, the Board declared: “ The scheduled air carrier operates pursuant to a scheme or plan under which, within the physical limitations of equipment and facilities, a definite quantum of service is constantly available to the traveling public, and is held out as such through course of conduct in maintaining reasonably regular service, filing of schedules and tariffs, advertisements, etc. * * * It therefore becomes apparent that ‘ nonscheduled ’ has a far more restrictive meaning than the mere absence of a published timetable.” And similar definitions are contained in an almost endless number of other opinions by the Board. (See, e.g., Large Irregular Carriers, Exemptions, supra, 11 C.A.B. 609, 612; Standard Airlines, Inc., et al., Exemption Request, 9 C.A.B. 583, 586; Page Airways, Inc., Investigations, 6 C.A.B. 1061; Trans-Marine Airlines, Inc., Investigation of Activities, 6 C.A.B. 1071; Matter of Noncertificated Operations of Trans-Caribbean Air Cargo Lines, Inc., Order Serial No. E-370, adopted March 14,1947.)
The courts, as well as Congress and the Civil Aeronautics Board, have invariably recognized that the “ scheduled airline ” is a definite, well-understood class of carrier. (See United States v. Eagle Star Ins. Co., 196 F. 2d 317, 318; S. S. W., Inc., v. Air Transport Assn. of America, 191 F. 2d 658, 660; Civil Aeronautics Bd. v. Modern Air Transport, 179 F. 2d 622; Putnam v. Air Transport Assn. of America, 112 F. Supp. 885, 886; Apgar Travel Agency v. International Air Trans. Assn., 107 F. Supp. 706; Pacific Northern Airlines v. Alaska Airlines, 80 F. Supp. 592.) The language in the Apgar case (supra, 107 F. Supp. 706, 708) is illustrative and illuminating: “ Plaintiff is *371an independent ticket agency serving, among others, non-scheduled (or irregular) air carriers. Defendants are four scheduled air carriers, two trade associations of companies engaged in scheduled air transportation ”. (Emphasis supplied.)
As a response to all this, plaintiff contends that, whatever meaning the term may have under the statute or under the regulations, that meaning, in the absence of an express incorporation of such material, does not bind one not chargeable with knowledge of administrative action. The point might be well taken, if to the so-called “ average ” man — upon whose knowledge plaintiff relies — the term had a meaning which was unclear or different from that announced by the regulatory agency or the courts. Words may, of course, have different significations to different people, at different times or under different circumstances, but that is not the case insofar as the term “ scheduled airline ” is concerned. The meaning given it by law has, as it were, passed into the public domain, where, in line with the current zest for abbreviation, it is usually referred to as a “ sked,” to differentiate it from its counterpart, the “nonsked.”
In point of fact, we might well have taken judicial notice of the term and its meaning, had the record not been as replete as it is with illustrations from the daily press and from popular magazines and books with large nationwide circulations.3 For instance, the president of a firm leasing planes to a nonscheduled carrier wrote in Fortune Magazine for August, 1949: “ It is now only a year ago that my air-freight line, California Eastern Airways, Inc., leased one of its DC-4 ships to a * large irregular ’ or non-scheduled carrier, popularly known as a nonsked. * * * Non-scheduled airlines use the same well-proved planes used by all airlines. But Douglas DC-3’s of the scheduled airlines carry twenty-one seats; those of the nonskeds, twenty-eight. Most of the DC-4’s of the scheduled lines contain forty-four seats; we now have sixty-seven in ours ” (pp. 51-52). A feature article in the March, 1951, issue of Cosmopolitan Magazine captioned, “ Don’t Fly the Unscheduled *372Air Lines! ”, takes for granted the classification of, and the distinction between, scheduled and nonscheduled carriers (p. 66). And in Harper’s Magazine for May, 1949, we find this discussion of scheduled airlines and nonscheduled flights (p. 67): “Including taxes, you would pay $113 for a nonscheduled flight from New York to Los Angeles, as against $181 on a scheduled airline. These carriers are non-scheduled in the sense that they are not permitted by the Civil Aeronautics Board to fly more than a limited number of trips between any two cities each month, and because they cannot, therefore, represent themselves to the public as running on regular time-tables.”
It is thus made evident that the general public encountered the term “ scheduled airline ” in the course of its normal and ordinary reading of newspapers and magazines, and the context in which the term appeared demonstrates that to the average person it had the same clear and definite meaning as it had for the federal agency which originally used it.
That being so, it follows, almost as a matter of course, that the fatal flight upon which plaintiff’s insured had embarked was not covered by the policy. The Letter of Registration, which Miami Airline had received from the Civil Aeronautics Board, classified and described it as a “ Non-certificated Irregular Air Carrier ” — the equivalent of a Nonscheduled Airline (see, e.g., S. S. W., Inc. v. Air Transport Assn. of America, supra, 191 F. 2d 658, 660; Apgar Travel Agency v. International Air Trans. Assn., supra, 107 F. Supp. 706, 708; Large Irregular Carriers, Exemptions, supra, 11 C. A. B. 609; see, also, Time Magazine, May 2, 1949, op. cit., p. 86) —and its status as such finds indisputable confirmation in Miami’s Tariff, which specifies, on its title page, that it “ contains local rates and rules * * * Applicable For Non-Scheduled [passenger and freight] Service ”. (Tariff No. 5, C. A. B. No. 5.)4
Nor was Miami’s classification as a nonscheduled carrier kept a secret. Hanging on the wall at the right hand end of the counter where the insured had picked up her ticket was a fairly large sign — measuring some three feet by four feet — bearing
*373the caption in large capital letters:
“ NON SCHEDULED AIR CARRIERS AUTHORIZED TO CONDUCT BUSINESS IN THIS TERMINAL
££ MIAMI AIRLINE” — also in capital letters — was one of ten such carriers listed.
An insurance company is as free as any other party to limit and condition its liability as it sees fit, so long as there is no statutory provision or rule of public policy to the contrary. 1 ‘ A plain contract, clear and explicit in its terms,” we wrote in Weinberg & Holman, Inc., v. Providence Washington Ins. Co. (254 N. Y. 387, 390-391), “ is to be construed by the court. Equitable considerations will not allow an extension of the coverage beyond its fair intent and meaning in order to do raw equity and to obviate objections which might have been foreseen and guarded against, even though the contract to be construed is a policy of insurance.” A company, issuing a policy covering-only flights on a ££ scheduled airline ”, has not agreed to insure every sort of flight, and, if injury or death does occur in the course of a flight by a nonscheduled or irregular carrier, liability may not be foisted upon the insurer.5 Certainly, the policy’s coverage may not be changed or expanded on the theory, suggested by the court (opinion, p. 366), that, had Mrs. Bernstein dealt with a salesman instead of a machine, she ‘1 would not have purchased the insurance if it did not cover her trip ”. Nor may it be changed or expanded simply because the machine’s placard bore the legend “ Airline Trip Insurance ”, before noting that such insurance was limited to flights on scheduled airlines. And, just as obviously, a policy is not rendered unclear or ambiguous because the insured may not have understood the language used or its significance. The test for ambiguity is not subjective — which is but another way of stating that the issue is, not whether the insured knew, but *374whether she had reason to know, the content and purport of the contract she signed. (See, e.g., Tonkin v. California Ins. Co., 294 N. Y. 326; Hartol Products Corp. v. Prudential Ins. Co., 290 N. Y. 44; Silverstein v. Metropolitan Life Ins. Co., 254 N. Y. 81; Metzger v. Aetna Ins. Co., 227 N. Y. 411; see, also Restatement, Contracts, § 230.)
However, even if we were to assume, contrary to the fact, that the policy was ambiguous, the mere existence of an ambiguity would not suffice to establish plaintiff’s cause of action or justify denial of defendant’s motion for summary judgment. Even if, in other words, the policy term were susceptible of several interpretations, that could not assist the insured, or his beneficiary, unless it appeared that one of those interpretations would reasonably ‘ ‘ ‘ sustain his claim * * * and cover the loss ’ ”. (Houlihan v. Preferred Accident Ins. Co., 196 N. Y. 337, 340; see, also, Witherstine v. Employees’ Liability Assur. Corp., 235 N. Y. 168, 171 et seq.) Despite plaintiff’s repeated insistence that “ scheduled airline ” is a term of ambiguous import, it is significant that she does not even suggest what meaning could reasonably be given it other than the one here accorded. And the only item upon which she relies to come within that meaning is a list of Miami’s flights during the year 1951. This list, plaintiff asserts, is a “ schedule ” and, hence, the argument runs, Miami is a “ scheduled ” airline. Entirely overlooked is the circumstance that the list was prepared after the year had passed. Quite obviously, therefore, it constituted a record of past flights and not a schedule of current or future departures. In any event, the contention that such a list was evidence that Miami operated as a scheduled carrier ignores entirely the Board’s Letter of Registration, expressly classifying it as an “ Irregular Carrier” and the Board’s Tariff, explicitly describing its service as “ Non-Scheduled ”.
Differences of fact concerning items not material to the decision to be made may not, of course, be relied upon to defeat a motion for summary judgment. The present action is one solely to enforce the policy as written, and, accordingly, there is no need for a trial to resolve the dispute whether the large public sign listing Miami as a “ non scheduled ” carrier was *375seen by the insured; whether the placard on defendant’s vending machine made it clear that the policy was limited to “ scheduled airlines ” alone; or whether the machine was so close to the counter where the insured obtained her ticket as to create the impression that a policy covered a Miami Airline flight.
I would reverse the order appealed from and grant defendant’s motion for summary judgment.
Lewis, Ch. J., Dye and Fboessel, JJ., concur with Conway, J.; Ftjld, J., dissents in opinion in which Desmond, J., concurs; Van Voobhis, J., taking no part.
Order affirmed, etc.

. Indeed, the Board has used the “scheduled” air operation as the starting point for almost the whole of its comprehensive system of economic and safety regulations. (See, e.g., Code of Fed. Reg. [1952 Rev. ed.], tit. 14, pt. 40, § 40.1, which, in its introduction, specifies that “the following regulations are prescribed for such certification of scheduled air carriers” and, ibid., pt. 61, entitled “ Scheduled Air Carrier Rules.”)


. See, e.g., New York Times, July 8, 1951, p. 1, July 14, 1951, p. 12; New York Daily News, Jan. 4, 1949, p. 3; Coronet Magazine, May, 1951, p. 28; Cosmopolitan Magazine, March, 1951, p. 66; Fortune Magazine, Aug., 1949, p. 51; Harper’s Magazine, May, 1949, p. 64; Time Magazine, May 2, 1949, p. 86; see, also, 1 Collier’s Encyclopedia (1949), pp. 266-272, 279.


. It is further revealing that, in one of the rules (No. 6) set forth in its Tariff, Miami declared that no stopover privileges shall be granted “because of nonscheduled character of our permit.” (Italics supplied.)


. Not only was the specified limitation of coverage within defendant’s power, but it was a wholly reasonable one. Whether or not the nonskeds had a poorer safety record than the scheduled carriers, the fact is that they remained a greater risk from an insurance point of view. Since the nonskeds generally carried a larger number of passengers in each plane, & crash would probably impose a greater monetary loss upon the insurer.